UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2204


WEST VIRGINIA CWP FUND, as insurance carrier for Slab Fork
Coal Company,

                Petitioner,

          v.

WILBUR M. REED; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0707-BLA)


Submitted:   May 30, 2014                    Decided:   June 4, 2014


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, Jeffrey R. Soukup, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.    John Cline, Piney
View, West Virginia; M. Patricia Smith, Solicitor of Labor, Rae
Ellen James, Associate Solicitor, Sean Bajkowski, Counsel of
Appellate Litigation, Jonathan Rolfe, UNITED STATES DEPARTMENT
OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           West Virginia CWP Fund petitions for review of the

Benefits   Review      Board’s       decision    and   order    affirming      the

administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2012).                 Our review of the parties’

briefs   and    the   record    on    appeal    discloses    that    the   Board’s

decision   is    based   upon    substantial      evidence     and   is    without

reversible error.        Accordingly, we deny the petition for review

for the reasons stated by the Board.               W. Va. CWP Fund v. Reed,

No. 11-0707-BLA (B.R.B. Aug. 30, 2012).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                         2